Citation Nr: 1219822	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-38 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of fracture of the metacarpal neck of the right index, long, ring, and little fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran served on active duty from June 1984 to June 1989 and from February 1991 to July 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO denied an increased rating for residuals of fracture of the metacarpal neck of the right index, long, ring, and little fingers.  In March 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In his September 2009 substantive appeal, the Veteran indicated a desire for a hearing before a member of the Board in Washington, DC.  Although notified of the hearing by a letter dated in March 2012, the Veteran failed to appear for his May 2012 Board hearing.  His request for a Board hearing is thus considered withdrawn.  See 38 C.F.R. § 20.704 (2011).  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, in April 2011, the Veteran submitted an informal claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In August 2011, the Veteran submitted claims for entitlement to service connection for residuals of left fibula fracture as secondary to right foot condition and entitlement to a temporary total evaluation (TTE) based on convalescence for residuals of left fibula fracture.  A review of the record reveals that the Veteran was previously denied claims for a TDIU and service connection for a left leg condition secondary to right foot condition in September 2009 and April 2010, respectively; he did not appeal these decisions.  The RO has not yet adjudicated the downstream issue of entitlement to a TTE based on convalescence for residuals of left fibula fracture.  Inasmuch as the Veteran's latest assertions of service connection and unemployability have yet to be addressed by the RO, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  

Here, the Veteran is service-connected for residuals of a right hand crush injury incurred while serving on active duty service, characterized as residuals of fracture of the metacarpal neck of the right index, long, ring, and little fingers.  These residuals, rated as 10 percent disabling, are currently rated as analogous to injury to Muscle Group IX (intrinsic muscles of the hand) under Diagnostic Code 5309.  See 38 C.F.R. § 4.73, Diagnostic Code 5309.  See also 38 C.F.R. § 4.114 (2011).  Diagnostic Code 5309 does not provide for any specific rating(s), but instead directs VA to rate any injury to the hand on limitation of motion, with a minimum rating of 10 percent.  See 38 C.F.R. § 4.73, Diagnostic Code 5309.  

Disability ratings which pertain to limitation of motion of the hand are found in Diagnostic Codes 5216 through 5230.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  Pertinent to the current appeal, such criteria indicate that higher ratings may be available for ankylosis (favorable or unfavorable) of multiple digits.  Higher ratings may also be available if there is evidence of compensable limitation of motion of the index and long finger (defined as a gap of at least one inch (2.5 cm) between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees).  See 38 C.F.R. § 4.71a, Diagnostic Code 5229, Note (5).  When evaluating a disability on the basis of limitation of motion, sections 4.40 and 4.45 of Title 38 of the United States Code of Federal Regulations require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability, to include on repeated use and/or during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

The record reflects that the Veteran underwent VA examination in December 2008 and June 2009.  Pertinent to the reasons for this remand, the Board finds that neither examination report adequately discusses the functional impact of pain and weakness, as reported by the Veteran throughout this appeal, in relation to any findings regarding limitation of motion of the hand/fingers.  For example, the December 2008 examiner noted complaints of pain with movement in the index, little, and ring fingers, following multiple repetitions.  However, she did not discuss whether such pain resulted in any functional loss to the Veteran (i.e., further limitation of motion due to pain and repetition).  The Veteran has consistently contended that he experiences decreased function (i.e., limitation of motion) due to pain and weakness with repetitive use of his right hand.  Thus, an examination which discusses the functional impact of repetitive use, pain, and weakness, on movement in his hand/fingers is needed to adequately address the rating criteria, to include the provisions of sections 4.40 and 4.45 and DeLuca.  

Similarly, the Board finds that additional examination is needed in light of more recent VA treatment records which show mildly decreased range of motion of the right hand digits, subluxation with repetitive motion, possible early degenerative changes of the joints, and glove hypesthesia in all digits.  Such signs and symptoms were not previously recorded on either December 2008 or June 2009 VA examination.  It is unclear what, if any, impact these symptoms have on the Veteran's functional use of his right hand/fingers; thus, additional medical evidence is needed to address such questions.  

As the evidence currently of record is inadequate to sufficiently evaluate the Veteran's service-connected right hand disability, the Board finds that new VA orthopedic/muscle and neurological examinations, with appropriate clinical findings, are needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo orthopedic/muscle and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
Prior to arranging for further examination, to ensure that the record before each examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records from the VA Medical Centers (VAMCs) in Beckley, WV and Salem, VA (including records from the Tazewell Community Based Outpatient Clinic (CBOC)) dated from December 2007 through May 2011.  The Veteran has indicated throughout this appeal that he continues to receive treatment for his service-connected right hand disability at these facilities.  Thus, it appears that more recent records at these facilities likely exist.  Additionally, it appears that X-rays were taken in April 2010 and February 2011 (see VA Orthopedic Notes dated in January and February 2011) that are not of record.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Beckley VAMC, the Salem VAMC, and the Tazewell CBOC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran , dated since May 2011, as well as any relevant reports of X-rays taken since April 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In addition to requesting outstanding VA treatment records, the Board finds that the RO should conduct an inquiry as to whether the Veteran has applied for disability benefits through the Social Security Administration (SSA).  The Board acknowledges that there is no definitive evidence that the Veteran has applied for such benefits; however, a January 2009 primary care note indicates that he was considering it.  Records associated with SSA disability claims may be relevant to the current appeal, especially in light of the Veteran's own lay assertions regarding unemployability due to his right hand disability.  Thus, the RO should take appropriate steps to verify whether a claim for SSA disability benefits has been made.  If yes, then the RO should obtain any records associated with such claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2011).

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the increased rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Beckley VAMC, Salem VAMC, and Tazewell CBOC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2011, as well as any relevant reports of X-rays dated since April 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should take appropriate steps to verify whether the Veteran has filed a claim for SSA disability benefits.  If so, then the RO should request that the SSA furnish a copy of any decision(s) regarding disability benefits, as well as copies of all medical records underlying any determination(s).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic/muscle and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and the report of that examination should furnished to orthopedic/muscle examiner.

The entire claims file, to include a complete copy of the REMAND must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays and nerve conduction studies, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment associated with the Veteran's residuals of fracture of the metacarpal neck of the right index, long, ring, and little fingers.  For each identified neurological impairment, the examiner should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.  The examiner should also discuss any functional impact on the Veteran's use of his right hand, to include any limitation of motion of any finger, grip strength, and dexterity of the hand.

Orthopedic/muscle examination - The physician should conduct range of motion testing of the right hand, to include the thumb and fingers (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also state whether there is evidence of a gap of one inch (2.5 cm) or more between any of the Veteran's right fingertips and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  He/she should also indicate whether the Veteran has actual or-due to functional loss associated with pain and/or weakness, to include with repetitive use and/or during flare-ups-comparable  ankylosis of any right finger, and if so, whether any ankylosis (or comparable ankylosis) is favorable or unfavorable.  

Considering all clinical findings and assessments-to include with respect to functional loss associated with pain and/or weakness, to include with repetitive use and/or during flare-ups-the physician should specifically indicate the extent to which the residuals of the Veteran's right hand disability impacts the function of the right hand, to include whether such residuals actually or effectively result in loss of use of the hand.  Additionally, the physician should indicate whether such residuals result in function comparable to amputation of any finger, and if so, the level at which such amputation would be effective (i.e., with or without metacarpal resection).  

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority, to include consideration of whether any further staged rating of the disability(ies), pursuant to Hart (cited above), is appropriate.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).
h

